DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe, US 2020/0366290. 

Regarding Claim 10, Abe (Figs. 1-3, 6) teaches a touch sensing system (10) comprising:
(10A) comprising touch sensors (102) arranged in a grid along a row direction and a column direction that crosses the row direction (e.g., These electrodes are arranged in a row and column directions); and
-a touch controller (140) configured to electrically connect four touch sensors (102) arranged in a 2 x 2 grid (e.g., Although Fig. 6 shows a matrix of 9 upper detection electrodes 102 in each lower detection electrode 106, the number of upper detection electrodes may vary; par. 0026.  Thus, instead of a 3 x 3 grid, the upper detection electrodes 102 may be formed in a 2 x 2 grid; par. 0059.  The upper detection electrodes 102 are electrically connected through the proximity state detection section 144), among the touch sensors (all upper detection electrodes 102), and connect the four touch sensors to a proximity sensing receiver (144), wherein the proximity sensing receiver is configured to sense proximity of an object using the four touch sensors (e.g., Proximity state detection section 144 detects proximity of a touch based on at least one upper detection electrode 102 and lower detection electrode 106; par. 0030.  Thus, proximity may be determined based on all the upper detection electrodes 102 of a 2 x 2 grid). 

Regarding Claim 13, Abe (Figs. 1-3, 6) teaches the touch sensing system according to claim 10, wherein the four touch sensors are disposed in a first region of the touch panel (Upper left lower detection electrode 106), 
wherein the touch controller is further configured supply a ground voltage to each of the touch sensors in a second region of the touch panel that does not overlap the first (e.g., Ground voltage applied to all electrodes through ground electrode 112; par. 0022). 

Regarding Claim 14, Abe (Figs. 1-3, 6) teaches the touch sensing system according to claim 10, wherein the four touch sensors are disposed in a first region of the touch panel (e.g., Upper left lower detection electrode 106), wherein the touch controller is further configured to supply a predetermined voltage that is different from a ground voltage to each of the touch sensors in a second region of the touch panel that does not overlap the first region (e.g., In any of the other lower detection electrodes 106, a driving voltage is applied that is different than a ground electrode; par. 0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Huang, US 2017/0300163.

Regarding Claim 11, Abe (Figs. 1-2, 6) teaches the touch sensing system according to claim 10, wherein the four touch sensors (102) are arranged in a first region (e.g., Upper left lower detection electrode 106 in Fig. 6 is considered a “first region”)  of the touch panel (10A). 

Abe does not teach wherein the touch controller is configured to float the touch sensors in a second region that does not overlap the first region. 

However, Huang teaches the concept of floating touch electrodes (par. 0028-0029).   In the combined invention, the touch electrodes outside the first region of Ave would be in a floating state. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Abe with the above teachings of Huang.  Huang suggests that switching between a fixed state and a floating state can improve touch detection accuracy (par. 0029). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Berget, US 2017/0003792.

Regarding Claim 12, Abe (Figs. 1-2, 6) teaches the touch sensing system according to claim 10, wherein the four sensors are arranged in a first region of the touch panel (e.g., Electrodes 102 in upper left lower detection electrode 106), but does not teach
wherein the touch controller is configured to connect each of the touch sensors in a second region that does not overlap the first region to a corresponding touch sensing receiver among a plurality of touch sensing receivers; and wherein the plurality of touch sensing receivers is configured to sense a touch of an object using the touch sensors in the second region. 

However, Berget (Figs. 5-6) teaches wherein the touch controller (500) is configured to connect each of the touch to a corresponding touch sensing receiver among a plurality of touch sensing receivers (e.g., Sensor electrodes 120 connected to AFEs 520 for receiving touch; par. 0091); and wherein the plurality of touch sensing receivers is configured to sense a touch of an object using the touch sensors in the second region (e.g., AFEs comprise touch sensing circuitry; par. 0091).  In the combined invention, the circuitry of Berget would connect the touch sensors of Abe in all of the regions, including a second region outside of the defined first region, to the plurality of touch sensing receivers of Berget.  The claim limitations would therefore be achieved. 

.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Li, US 2017/0192555.

Regarding Claim 15, Abe (Figs. 1-2, 6) teaches the touch sensing system according to claim 10, wherein the proximity sensing receiver (144) comprises a first input terminal electrically connected to the four touch sensors (e.g., Input terminal of proximity state detection section 144 connected to upper detection electrodes 102); and wherein the four touch sensors are disposed in a first region of the touch panel (e.g., Upper left lower detection electrode 106). 

Abe does not teach wherein the proximity sensor comprises a second input terminal receiving a reference voltage; and wherein the touch controller is configured to supply the reference voltage to the touch sensors of a second region of the touch panel that does not overlap the first region.

However, Li (Fig. 1) teaches the concept of a switch unit that provides ground voltage to touch sensors during an idle period (par. 0021).  In the combined invention, the proximity sensor of Abe would receive ground voltage through an input terminal and 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Abe with the above features of Li.  Touch sensors that are not in use during an idle or sleep mode allows for power saving. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Chen, US 2013/0106702.

Regarding Claim 17, Abe (Figs. 1-3, 6) teaches a display system comprising:
-a touch panel (10A) comprising touch sensors (102) arranged in a grid along a row direction and a column direction that crosses the row direction (e.g., Upper detection electrodes 102 arranged in rows and columns); and
-a controller (140) configured to sense proximity of the object using a portion of the touch sensors in a proximity mode (e.g., Proximity state detection section 144 detects proximity of a touch based on at least one upper detection electrode 102, which is considered a “portion of the touch sensors”; par. 0030.  The distance detection mode is considered a “proximity mode” since it measures a noncontact operation; par. 0038); and
-wherein the portion of the touch sensors comprises four touch sensors arranged in a 2 x 2 grid that are electrically connected to each other while operating in the proximity mode (e.g., Although Fig. 6 shows a matrix of 9 upper detection electrodes 102 in each lower detection electrode 106, the number of upper detection electrodes may vary; par. 0026.  Thus, instead of a 3 x 3 grid, the upper detection electrodes 102 may be formed in a 2 x 2 grid; par. 0059.  The upper detection electrodes 102 are electrically connected through the proximity state detection section 144); and
- wherein the controller (140) is configured to control the display panel to sense a touch of an object using the touch sensors in a touch mode (e.g., Proximity mode, which is used to detect touch on detection surface 10A; par. 0037), wherein the controller is further configured to control the display panel to selectively activate the touch mode and the proximity mode based on a first event occurring (e.g., Based on application of a current value, which is considered a “first event,” switching section 152 causes control circuit 140 to enter either a proximity mode or distance detection mode; par. 0033).
 
Abe does not teach a display panel. 

However, Chen (Fig. 1) teaches a display panel (par. 0002). 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Abe with the above teachings of Chen.  Chen teaches that a display panel allows for images to be displayed on a touch panel device, allowing the user to have the convenience of both interacting with the device and seeing images.  It should be noted that Abe suggests that its detection system may be incorporated into a number of devices but does not explicitly state a display device. 
Allowable Subject Matter
Claims 1-9 are allowed.  The reasons for allowance were stated in the previous Office Action and will not be repeated here. 
Claims 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for allowance were stated in the previous Office Action and will not be repeated here. 

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 16, Abe (Figs. 1-3, 6) teaches the touch sensing system according to claim 10, wherein the four touch sensors are disposed in a first region of the touch panel (e.g., Upper left lower detection electrode 106). 

However, neither Abe, nor the remaining prior art, either alone or in combination, teaches wherein the touch controller is further configured to identify a second region of the touch panel that surrounds the first region, a third region of the touch panel that does not overlap the first region and the second region, and wherein the touch sensors in the second region provide a shielding region for the touch sensors of the first region, and the touch sensors of the third region are in a floating state.

In Abe (Fig. 1), the regions adjacent to the first region do not provide a shielding region for upper detection electrodes 102 in the first region. 


Regarding Claim 18, Abe in view of Chen teaches the display system according to claim 17.

However, neither Abe, nor the remaining prior art, either alone or in combination, teaches wherein the controller is further configured to, based on the object being sensed within a predetermined distance while the touch mode and the proximity mode are activated, control the display panel such that the touch mode is deactivated and only the proximity mode is activated.  In Abe, the mode is switched to either a proximity mode (touch) or distance detection mode but not both at the same time as the claim limitation requires. 

Claims 19-20 are objected to because they depend on claim 18. 

				     Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Chen does not teach claims 10 and 17 as amended.  However, as stated above, Abe teaches these limitations. 


   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.